Citation Nr: 1437592	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disability claimed as bone loss, right side of cheek, status post tumor removal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied service connection for bone loss, right side of cheek, status post tumor removal.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.  

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and a new VA examination.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not have, and no time pertinent to the current claim has had, bone loss in the right side of his cheek or other proximate right sinus and/or upper jaw disability residual to his alleged 1988 tumor removal.



CONCLUSION OF LAW

The criteria for service connection for disability claimed as bone loss, right side of cheek, status post tumor removal are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) here, the RO to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An August 2007 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for service connection for bone loss resulting from  removal of a tumor.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the August 2007 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes private treatment records and the report of a VA examination conducted in August 2010, along with a February 2012 addendum opinion from the 2010 examiner.  Also of record and considered in connection with the appeal is the  transcript of the March 2010 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the  Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing is legally sufficient.

Here, during the March 2010 hearing, the undersigned identified the issue on appeal, and information was solicited regarding the history of the Veteran's claimed disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, the hearing discussion revealed the need for further development, which was subsequently requested in the Board's July 2010 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. 

In the July 2010 remand, the AOJ was directed to request any evidence pertinent to the claim on appeal that was not currently of record and arrange for the Veteran to undergo VA examination.  The record shows that the Veteran indicated that he did not have any additional evidence to submit.  Further, the Veteran underwent VA examination in August 2010 and an addendum opinion was submitted in February 2012.  The August 2010 examination report and the February 2012 addendum opinion collectively demonstrate that the VA examiner did what was requested in the July 2010 remand.  Thus, the Board is satisfied that there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.   §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran alleged that he had headaches during service, and these headaches were a symptom of a benign tumor that was removed in 1988 by an oral and maxillofacial surgeon.  He indicated that, once his tumor was removed, his headaches resolved.  A private physician noted in a July 2008 letter that the headaches indicated the presence of a tumor.  In connection with the current claim, he has alleged that he has bone loss on the right side of the cheek residual to the tumor removal.

The record clearly reflects that the Veteran suffered from headaches dating back to his childhood.  During his March 2010 Board hearing, the Veteran testified that he suffered from headaches since he was 12 years old.  He also testified that the headaches he experienced prior to service were less debilitating than those that he experienced in service.

Service treatment records reflect that the Veteran complained of experiencing headaches at entrance and throughout service.  In September 1967, the Veteran complained of headaches on the left side of his head.  He was diagnosed with tension headache.  Toward the end of service, however, in February 1969, the Veteran began to complain of headaches only on the right side of his head, over the temple.  An x-ray of the Veteran's skull and sinus series in February 1969 revealed no significant abnormalities.  On his Report of Medical History completed at separation in June 1969, the Veteran marked that he had frequent or severe headaches.

In 1988, the Veteran had a large, benign tumor removed from his right sinus and upper jaw.  The Veteran was unsuccessful in obtaining the records of his oral surgery.  He submitted a private dental record from May 2003 related to his claimed disability, but the record is illegible.  In July 2008, the Veteran's private physician referenced the Veteran's medical history of headaches as a young adult and adult, as well as his tumor removal in 1988.  The physician noted that the Veteran's headaches resolved after removal of the tumor, indicating that his tumor was the cause of the headaches that were noted throughout this military service.

As noted in the Board's prior remand, the evidence of the Veteran's right-sided headaches during service, read together with documents pertaining to the removal of the tumor in 1988, and the physician's opinion that headaches in service were a symptom of the Veteran's tumor, collectively suggested that Veteran may have a current disability related to service.  

The Board points out, however, that the only disability currently at issue is the Veteran's claimed bone loss on the right side of his cheek residual to the 1988 tumor removal.  Service connection for headaches was denied in the August 2007 rating decision, and the Veteran did not appeal that denial.  Significantly, moreover, the Veteran has stated that his headaches resolved after the removal of a benign tumor in 1988 (see September 2007 NOD), and he submitted a July 2008 letter from his private physician in this regard.  He has specifically limited his appeal to bone loss of the right side of his cheek.  See September 2007 NOD and September 2008 VA Form 9.

Pursuant to the Board's July 2010 remand, in August 2010, the Veteran was afforded a VA examination in connection with his claim for service connection.  The examiner reviewed the Veteran's claims file.  The examiner also considered the Veteran's statements as to the history of his claimed disability.  She determined that it is at least as likely as not that the Veteran's headaches prior to and/or during service represented symptoms or manifestations of a benign tumor removed in 1988; it is at least as likely as not that the type and severity of the documented and described headaches during service reflects in-service aggravation of the benign tumor; and it is at least as likely as not that the Veteran's in-service aggravation led to the removal of the tumor after service discharge.  

In February 2012, the August 2010 examiner submitted an addendum opinion to address whether the Veteran currently has a disability as a result of the 1988 tumor removal.  The examiner stated that the Veteran "does not currently have a disability of the right sinus [o]r of the right upper jaw nor is there bone loss nor residual nor complication as a result of the 1988 tumor removal."  The examiner found that "the claims file did not contain any evidence to support that there was definitively a 'benign sinus tumor' excised in 1988."  On examination, the examiner found a well-healed midline surgical incision on the Veteran's hard palate without elevation or depression.  There was a scar that was 4 cm long by 2-3 mm wide without surrounding erythema or breakdown.  There was neither facial nor sinus distortion.  The examiner stated that she "cannot definitively state that this incision is the result specifically of a benign sinus tumor vs. an incision made to excise any other ENT, dental, or cerebral lesion benign or malignant."

Notably, the collective opinions of the VA examiner reflected in the August 2010 report and February 2012 addendum opinion tend to indicate that if, if fact, the Veteran had the 1988 surgery to remove the benign sinus tumor, as alleged, that the tumor removal was as likely as not the result of in-service aggravation of such tumor (manifested by the more severe headaches experienced during service).  Fundamentally, however, those medical opinions also clearly establish that the Veteran does not have bone loss or disability of the right upper jaw or right sinus residual to any such surgery.  In short, the Veteran does not have the currently claimed disability.

The Board accepts the findings and opinion expressed by the August 2010 VA examiner in the examination report and addendum opinion  as probative of the current disability question, as they were based on examination of the Veteran and full consideration of his documented history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no other medical evidence of record indicating that the Veteran has, or any time since he filed his claim, has had a diagnosis of bone loss or other proximate disability of the right upper jaw or sinus resulting from tumor removal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Significantly, neither the Veteran nor representative has not presented or identified any existing medical opinion or evidence that, in fact, supports a finding that he has, or at any time pertinent to the appeal has had, bone loss or any other disability of the right sinus or upper right jaw.  The Veteran's private medical records have been received; however, none of these records document a diagnosis of bone or loss or other sinus or jaw impairment.

Furthermore, although the Veteran's assertions have been considered, here, the Board finds that the Veteran's own assertions that he has bone loss of on the right side of his cheek, or approximate thereto, residual to the alleged 1988 tumor removal do not provide persuasive support for his claim.  

The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his or her own symptoms.  See Jandreau, 492 F.3d at 1376-77 ; Buchanan, 451 F.3d at 1336.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran has the currently claimed disability residual to his tumor removal is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  In other words, in this case, the Veteran can neither support his claim, nor counter the probative findings/opinions of the August 2010 VA examiner on the matter of current disability on the basis of lay assertions, alone.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, and there is no contrary, competent evidence to support a finding of current disability, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the Board finds that the claim for service connection at issue in this appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for disability claimed as bone loss, right side of cheek, status post tumor removal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


